 SEAFARERSINTERNATIONAL UNION657SeafarersInternationalUnion of North America,Atlantic,Gulf, Lakes & Inland Waters District,AFL-CIO (IsthmianLines,Inc.)andJamesMoyles. Case 23-CB-1222March 23, 1973DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn March 27, 1972, Administrative Law Judge'Stanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings,2 and conclusions tothe extent consistent herewith.The Administrative Law Judge based his findingthat Respondent violated Section 8(b)(1)(A) and (2)of the Act on the effect of Texas' right-to-work lawon Charging Party James Moyles' obligation to paydues.While we agree that Respondent violatedSection 8(b)(1)(A) and (2) of the Act, we do so onlyfor the reasons enumerated herein.3The issue herein involves the manner in whichRespondent operated its exclusive hiring halls inrefusing to referMoyles.Respondent operatesexclusive hiring halls for seamen in various ports,including Houston, Texas, through which Respon-dent refers seamen for shipping employment.4 Forpurposes of such referrals, Respondent has estab-lished qualification levels "A"5 "B," and "C." A1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findingsWhile we agree with the Administrative Law Judge's general statementthat it is a violation of Section 8(b)(1)(A) and (2) of the Act for a unionoperating an exclusive hiring hall to deny referral for employment to aqualified applicant because he is not a union member, we do not adopt theAdministrative Law Judge's broad generalization that it is likewise aviolation of the above section of the Act for a union to deny referral foremployment to one of its members who is not in good standing because ofnonpayment of union dues3 In view of our findings, we need not pass on the Administrative LawJudge's findings and conclusions with respect to the application of Texas'right-to-work law to the facts of the instant case202 NLRB No. 91seamen becomes qualified for a "B" rating when hehas shipped6 for 90 days in each of two consecutiveyears. A "C" rating is given to those seamen withoutseniority.All seamen seeking referral from Respon-dent's hiring hall are given registration cards whichindicate their rating. Seamen with "C" ratings are notreferred while there are seamen available with "B"ratings. Likewise, "B" rated seamen are not referredwhile "A" rated seamen are available.Respondent also maintains a membership systemunder which it issues "A," "B," and "C" membership"books" to its members, which correspond to theafore-mentioned registration cards.?Moyles is a merchant seaman who became amember of Respondent in 1960. Moyles had, in thepast,procured employment through Respondent'shiring hall, but became permanently unfit for duty in1968 for health reasons.8 In February 1970, Moyleswas pronounced fit for duty and was issued a "B"registration card at Respondent's Houston, Texas,hiring hall. Finding no work available through theHouston hiring hall, Moyles went to Respondent'sSan Francisco hiring hall. Before he could bereferred for employment, however, the San FranciscohiringhallconfirmedMoyles' "B" registrationcredentials with Respondent's Houston office. Uponsuch confirmation,Moyles was referred and heshipped to Vietnam. Upon his return to the UnitedStates,Moyles was again shipped to Vietnam, again-on a "B" registration card.In September 1970, Moyles shipped out of Hous-ton on his "B" card. In all, Moyles had a total of 199days shipping time in 1970. On April 5, 1971, Moyleswas referred for employment on his "B" card andshipped out of Houston on an Isthmian Lines vessel.He returned on this vessel to the Port of Newark onor about July 22, 1971. At the ship's "payoff,"according to Moyles, Union "Port Patrolman" Halldemanded that Moyles pay his union dues plus a$250 initiation fee.9Moyles refused to pay the4Respondent has in force about 100 contracts with varioussteamshiplinesSuch contractsare signedinNew York, but administered byRespondent at other ports outside New York All suchcontractshave thestandard 30-day union-security clause5The qualifications for attaining an "A" classificationare not materialherein6That is, has been regularly employed asan unlicensed seaman aboardone or more American-flagmerchantvessels covered by a collective-bargainingagreementbetween the Union and the owner or operator of thevessel7In its brief Respondent refers to art 5, sec 2, of its constitution, whichlistsonly two membershipclassifications"full book membership" and"probationary "8Par 1(F) of Respondent's shippingrules states,"The ninety (90) dayperiod of employment requiredof a seamanduring any year to constituteshipping regularly within the meaning of these Rules shall be reducedproportionately in accord with the amountof time spentby such seamenduring that year as a bona fide in- or out-patient in the continuing care of aU S P H S or other accredited hospital "sMoyles testified that this $250 initiationfeewas infact a required(Continued) 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiation fee, but offered to pay his accrued dues.Hall refused to accept Moyles' dues without theinitiation fee and referred Moyles to Luigi Myers,another "Port Patrolman." Myers also refused toaccept Moyles' dues without the initiation fee.On July 23, 1971, Respondent's New York head-quarters sent a teletype to all ports, directing themthat "James Moyles . . . refused to pay dues andinit[iation] . . . . he is not to be registered or shippeduntil cleared by New York."Moyles returned to Houston and on July 24, 1971,presented himself at Respondent's hiring hall forregistration and referral. At this time he offered topay his dues but was told that he would not be issueda "B" registration unless he paid the $250 initiationfee plus union dues for 1968 and 1969. Moyles, to noavail, stated that he was not obligated for 1968 and1969 dues as he was permanently unfit for dutyduring that period of time.On July 28, 1971, Respondent's Houston officewired the Respondent's New York headquartersrequesting a complete dues record on Moyles. Onthat same date, Respondent's New York officeinformed the Houston office that Moyles owed $250initiation, dues for the last 3 quarters of 1967, all of1968 and 1969, and 2 quarters of 1971.Shortly thereafter,Moyles renewed his request for"B" registration at the Houston office. He was toldthat he would have to first pay dues for the last 3quarters of 1967, all of 1968 and 1969, and a $100fine for dues delinquency plus a $250 initiation fee.Upon Moyles' refusal to pay, he was issued a "C"registration card.On October 5, 1971, in reply to a letter fromMoyles inquiring why he was being denied "B"registration, Respondent's New York office informedMoyles by letter that Moyles lost his senioritybecause of not shipping in 1968 and 1969. The letteralso stated that although Moyles had shipped 199days in 1970, he had shipped only 29 days in 1971,10and could therefore be registered only in "C" status.This same letter also detailed Moyles' alleged duesand initiation deficiencies and returnedMoyles'proffered $86 check for Union dues.Moyles has not secured any job referral from theHouston hiring hall since July 1971.It is an established principle that it isa prima facieviolationof the Act for a union operating anexclusive hiring hall to refuse to refer an applicantbecause of union considerations. However, there isavailable to a respondent union in such a case thedefense that the employee was a delinquent unionmember under a lawful union-securityclause.11Respondent argues in its brief that this, indeed, wasthe case with Moyles.12 Thus, Respondent arguesthat article 5, section 2 of Respondent's constitution,effective January 1, 1970, requires each probationarymember to pay a $500 initiation fee except thatprevious payment on account of initiation fees andassessmentsnot exceeding $250 shall be creditedtowards such $500 initiation. And, it asserts thatMoyles was required to pay such $250 initiation feeand he continually refused to do so, thus authorizingRespondent's refusal toregisterMoyles as a "B"seniority seaman within the unit at the Houstonhiring hall.We find this argument to be withoutmerit.We note initially that Respondent's constitutionwas not introduced into evidence at the trial, but wasinstead attached to Respondent's brief to the Board.Secondly, while Respondent's constitution lists twoclassificationsofmembership (probationary andfullbook) the record testimony indicates that therewere in fact three classifications of membership:"A," "B," and "C." Further,assuming,arguendo,thatprobationarymembers are required to pay aninitiation fee, there is no evidence submitted byRespondent that Moyles was a probationary mem-ber. Indeed, we find no record evidence to explainwhy Moyles would be charged an initiation fee whenhe had previously paid an initiation fee at the time hefirst joined Respondent Union in 1960. The onlyexplanation is found in General Counsel's Exhibit 5which is a letter from Al Kerr, secretary-treasurer ofRespondent, to Moyles dated October 5, 1971, whichstates that because Moyles did not ship during theyears 1968 and 1969, Moyles commenced employ-ment in 1970 as a "C" man requiring the payments ofunion monetary obligations as a new man. However,as discussed bothsupraandinfra,Moyles was unfitfor duty during those years and was therefore neitherrequired to pay dues during that period nor could hehave then lost his status as a member in goodstanding.Respondent arguesin itsbrief that the GeneralCounsel failed to prove that Moyles, in fact, waspermanently unfit for duty during the years 1968 and1969. The record disputes such a contention. Thus,Moyles testified to the fact that he was permanentlyunfit for duty during the years in question. At notime did Respondent offer any evidence which wouldrebutMoyles' testimony, in spite of the fact thatpolitical donationHowever, such was not alleged in the complaint, nor was1107,Acme Fast Freight, Inc,134 NLRB 1131it litigated12Respondent did not raise this defense during the trial, although the10As previously noted, Moyles had well over 90 days shipping time inGeneralCounsel presented evidence thatMoyles, in fact, had no1971, thus the 29-day figure given to him by Respondent was erroneousoutstanding monetary obligations to Respondent,except for 2 quarters'11GeneralMotors Corporation, Packard Electric Division,134NLRBdues for 1971, which Moyles tendered but Respondent refused to accept. SEAFARERS INTERNATIONAL UNIONRespondent was given a continuance of about 3weeks in order to investigate and contest Moyles'testimony. Under these circumstances, we find thattheGeneral Counsel proved by a preponderance ofthe evidence that Moyles was in fact permanentlyunfit for duty during the years in question. Thus, wefindno merit in Respondent's argument that itproved that Moyles, commencing with the year 1970,was a new man who was obligated to pay a newinitiation fee.The foregoing facts reveal that Moyles had nomonetary obligation to Respondent, other than forthe second- and third-quarter dues of 1971, whichMoyles, in fact, tendered to Respondent. According-ly,we conclude that Respondent has failed to provethat it refused to refer Moyles in a "B" classificationsolely because of his dues and initiation fee delin-quency. Thus, by its conduct, Respondent violatedSection 8(b)(1)(A) and (2) of the Act.13THE REMEDYIn order to effectuate the policies of the Act, it isfound necessary to order Respondent to (1) ceaseand desist from the unfair labor practices, found, andfrom like or related unfair labor practices; (2) takecertain affirmative action, including making wholeJames Moyles for a loss of earnings computed on aquarterly basis, plus interest at 6 percent per annum,asprescribed in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716; and (3) post appropriate notices.659positions for which he is qualified, in accordancewith Respondent's normal hiring hall procedure andpractice.(b)Make James Moyles whole for loss of earningssuffered as a result of the discrimination against himin the manner set forth in the section above entitled"The Remedy."(c) Post at its offices, meeting halls, and hiring hallscopies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members and, employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.13Moreover,when in July 1971"Port Patrolman"Glidewell refused toregister and refer Moyles in a"B" seniority,in part for Moyles'refusal topay a $100 fine for dues delinquency, such a refusal to refer Moyles in itselfamounted to a violation of Sec 8(b)(1)(A) and(2) of the ActThe RadioOfficers' Union of theCommercial TelegraphersUnion, AFLv N L R B,347US 17,40-4114 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Seafarers InternationalUnion of North America,Atlantic,Gulf,Lakes & Inland Waters District,AFL-CIO, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause any employerwithin the meaning of the Act to deny employmentto,or in any other manner to discriminate against,James Moyles in violation of Section 8(a)(3) of theAct.(b)Refusing to refer James Moyles for employ-ment in accordance with Respondent's normal hiringhall procedure and practice.(c) In any like or related manner restraining orcoercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Refer JamesMoyles for employment toAPPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we violated the lawand has ordered us to post this notice:WE WILL NOT cause or attempt to cause anyemployer,within the meaning of the Act, torefuse to hire or in any other manner discriminateagainst JamesMoyles in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed under the Act.WE WILL make James Moyles whole for loss ofpay suffered as a consequence of our havingrefused to refer him for employment in accord-ance with our normal hiring hall procedure and 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice, and we will refer James Moyles foremployment to positions for which he is qualified.FINDINGS AND CONCLUSIONSII.PARTIES; JURISDICTIONSEAFARERSINTERNATIONAL UNIONOF NORTH AMERICA,ATLANTIC, GULF, LAKES&INLAND WATERSDISTRICT,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.TRIALEXAMINER'S DECISION1.PRELIMINARY STATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This proceeding,under the National Labor Relations Act, as amended, 29U.S.C. Sec. 151et seq(Act), brought on by complaint oftheGeneral Counsel of the National LaborRelationsBoard issued through the Regional Director for Region 23at Houston, Texas, on December 10, 1971, as amended atthe hearing herein, based upon a charge filed on October15,1971,by James Moyles (also known as James R.Moyles),was heard before me in Houston, Texas, onJanuary 20-21 and February 15, 1972. All parties partici-pated throughout in person or through counsel and wereafforded full opportunity to present evidence and conten-tions,propose findings and conclusions, and file briefs.Time having been allowed for that purpose, on March 15 abrief was filed on behalf of Respondent.The issue presented is whether Respondent has violatedSection 8(b)(1)(A) and (2) of the Act by discriminatonlyrefusing to register or referMoyles for appropriateemployment through its exclusive hiring hall facilities.Upon the entire records and brief, as well as myobservations of the testimonial demeanor of the witnesses,Imake the following:IHearing transcript corrected in respect to obvious and typographicalerrors set forth in "Appendix A " [Omitted from publication 12RespondentUnion'sresidentportagent,Drozak,testified thatRespondent has in force about 100 such contracts, signed in New York, butadministered by it at Houston Port for ships touching there1'1e , has been regularly employed as an unlicensed seaman aboard oneAt all materialtimes,Respondent has been and is a labororganization within the meaning of Section 2(5) of the Act.At all of those times, Isthmian Lines, Inc., has been and isa Connecticut corporation with principal office and placeof business in Stamford in that State, engaged in theshipping industry primarily from the port of New York inthe State of New York. During the representative yearimmediately preceding issuance of the complaint, in thecourse and conduct of its said business, Isthnuan Lines,Inc.,receivedgross revenues exceeding $500,000 inconnectionwith the operation of steamship vessels ininterstate and foreign commerce.In said operations,at saidtimes, Isthmian Lines, Inc., has been required to or hasutilized and utilizes workmen procured by it and referredto it through hiring halls and facilities of RespondentUnion, under the terms of a contract between it and saidUnion.I find that at all material times Isthiman Lines, Inc., hasbeen and is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and thatassertion of jurisdiction in this proceeding is proper.III.ALLEGED UNFAIR LABOR PRACTICESA.Facts as FoundUnder contract2 with miscellaneous steamship lines(including Isthmian Lines, Inc.), plying a foreign as well ascoastal trade, Respondent Union operates exclusive hiringhalls for seamen in various ports including Houston,Texas.Respondent maintains that it refers seamen forshipping employment, through these hiring halls, inaccordance with a nondiscriminatory qualification seniori-ty system, without regard to union membership, as itconcedes is required by the Act. For purposes of suchreferrals,Respondent has established qualification levels-with corresponding "registration" or identificationcards issued by it-"C," `B," and "A." A "C" card isissued to a seaman job applicant without seniority; a "B"cardisissued to a seamanjob applicant who has"shipped" 3 for 90 days in each of 2 consecutive years; andan "A" card is issued to a seaman job applicant who has"shipped" for 90 days in each of 8 consecutive years andwho meets certain educational requirements.4 Each suchcard-allegedly issued,it isreiterated,without regard tounion affiliation-entitles the bearer to employmentreferral and employment at the qualification level corres-ponding to the letter designation (i.e., "A," "B," or "C")on the card, the "A" level being the highest and best paid.However, a seaman actually satisfying higher level require-ments may, at his option, accept lower level employment.Respondent Union also has a membership system underwhichitissues "A,""B,"and "C" membership "books" toor more American-flagmerchant vessels covered by acollectiveagreementbetween the Union and the owner or operator4The qualification categorization as set forth above is an adequatedescription for purposes here material There are, however, other features-such as "grandfather" provisions-not involved here SEAFARERS INTERNATIONAL UNIONitsmembers, corresponding to the aforedescribed "A,""B," and "C" employment referral or "registration" cards.Union regional (Houston, etc.) Port Agent Drozak testifiedthat "Union [membership book] classification has nothingto do with shipping or registration or seniority."Charging Party James Moyles, an able-bodied merchantseaman, paid an initiation fee and became a member ofRespondent Union in 1960. He has procured shippingemployments through Respondent's hiring hall facilities,shippingduring the past few years primarily fromHouston. After a period of unfitness for duty for healthreasons 1968-69,5 followed by pronouncement in February1970 as again fit for duty, he was issued a "B" registrationcard at Respondent's Houston hiring hall. Since, however,he received no job there, he went to the same Union's SanFrancisco hiring hall, where-after his qualificationalregistration credentials were confirmed with the Union'sHouston office-he was referred to employment andshipped out to Vietnam early in 1970, returning to the portof San Francisco. Upon his return, he made another suchtrip from San Francisco to Vietnam, again on a "B" card.At the end of September 1970, he shipped out of the port ofHouston, again on a "B" card, this time to Indonesia.Subsequently, again registering for employment at andthrough Respondent's hiring hall at Houston on Apri l 5,1971, Moyles shipped out of Houston to Vietnam, on a "B"card, on an Isthmian Lines vessel which put in at a SouthCarolina port to load ammunition. He returned on thatvessel to the port of Newark (near New York, N.Y.),arriving there on or about July 22, 1971. At the ship crew's"payoff" on that arrival, according to Moyles, a demandwas made upon him by Union Port Patrolman Hall forunion dues plus a $250 "SPAD" donations Declining topay SPAD, Moyles tendered his accrued union dues.?Refusing to acceptMoyles' union dues without $250additional SPAD, Union Port Patrolman Hall referredMoyles to the other port patrolman, Luigi Meyers, wholikewise refused. Apparently Moyles was told at this pointthat the $250 was for initiation, which Moyles declined topay, stating that he did not desire an "A" union book.Moyles thereupon at once returned to Houston, where onJuly 24 he presented himself at Respondent's hiring hall forregistration and employment there offering Respondent'sHouston Port Patrolman Perez to pay his union dues butnot SPAD. Perez referred Moyles to Regional Port AgentDrozak, who indicated that Moyles would not be issued a"B" (i.e., his then existing and appropriate) registration bythe hiring hall unless he paid the $250 plus union dues for1968 and 1969. Moyles pointed out that he was not5 Possibly commencing in December 1967sAccording to Moyles, a "SPAD" or "log" donation is a "political"contributionFor reasons which will appear, the precise nature or purposeof this exaction is not material here7According to Moyles' calculations, $86 for two quarters. For reasonswhich will appear, the precise amou-it of Moyles' union dues or other unionobligation is likewise not material here8 See Ins 7 and8, supra9As has been indicated, Moyles was incapacitated from December1967-69However, as has also been indicated, the extent of Moyles' unionmembership indebtedness is immaterial here10Although Respondent's letter states "commencing with the year1968," the following context clearly indicates that what is intended ispriorto 1968661obligated for 1968-69 union duessince he wasincapacitat-ed byillnessduring that period, and he again fruitlesslyoffered to pay his accrued union dues for two quarters butwithout SPAD.8 When, a few dayslater,Moyles renewedhis request for "B" registration at Respondent's Houstonhinng hall, he was informed-this time by Union HoustonPort Patrolman and Dispatcher Glidewell-that he wouldfirst have to pay dues for the last three quarters of 1967, allof 1968 and 1969, and a $100 fine for dues delinquency,plus a $250 initiation fee. At thesame time,GlidewellrefusedMoyles' request for a "B" card, stating he wouldgive him only a "C" card. When Moyles thereupon askedGlidewell to issue him such a (i.e., "C") card, Glidewell didso, at the same time smilingly remarking, however, "Tryand catch a ship."Although not known to Moyles at the time-but asestablished at the hearing here-while this was going on,there took place an interchange of telegrams or teletypesbetween Respondent's New York headquarters and itsHouston office. Thus, a telegram or teletype dated July 23,1971, from Respondent's New York headquarters, ad-dressed to "All Ports," informs and directs them that"James Moyles . . . refused to pay dues and init[iation ] feeat the payoff SSSteee [sic]Maker 7-22-71. He is not to beregistered or shipped until cleared by New York." On July28,RespondentHouston Port Agent Drozak wiredRespondent'sNew York headquarters requesting "acomplete dues record on the above mentioned [JamesMoyles]. Also if this man has been fined [and for] what.... This is important." In response to this request, onthe same date (July 28), Respondent's New York head-quarters informed its Houston office and Drozak that"member" Moyles "owes: $250 init plus 2 3 4 qtr 1967 all 4qtr 1968, 1969 2 3 qtr 1971" and had "refused to pay backdues or init[iation] at payoff of the SS Steel Apprentice on6-25-70 in Wilmington, North Carolina." 9By letter dated July 30, 1971, Moyles inquired ofRespondent's New York official, Hall, why he was being"denied ... the right to shipas a B man" and how hecould regain this right. By letter of October 5, Respon-dent's New York office informed him that although he had"B" seniority status for employment purposes prior to 101968, he had lost his seniority because of not shipping in1968-69,11 so that thereafter his seniority was only "C";that although Moyles had sailed 199 days in 1970 he hadsailed only 29 days in 1971,or lessthan 90 days in 1971,insufficient to attain "B" status, and that he could notregister or be shipped other than in "C" status 12 The same11It is undisputedthat,as shown above,thiswas becauseof physicaldisability,which, under the Union'sshippingrulesmay tollseniorityinterruptionAt any rate,it is also undisputedthatMoyles was in factrestored to and sailed uninterruptedlyin "B" statusthroughout 1970 and1971 until the Union's refusal to continue his "B"registration commencingin July 1971 under the circumstances described.12That this is factually incorrect is shown by Moyles'describedcreditedtestimony, establishing shipping in 1971 at leastfromApril 5 to July 22, or aperiod in excess of the required 90 days for that yearRespondent's shippingrules define"shipping" for employment seniority purposes as "employ-[ment]" aboard a contractually coveredvessel.Furthermore,it is undisput-ed that during 1970 and 1971 Moyles shipped on "B" cards issued to him byRespondent's hiring hall 662DECISIONSOF NATIONALLABOR RELATIONS BOARDletter then detailsMoyles' alleged union dues and otherunionmembership monetary obligations,13 and returnsMoyles' proferred $86 union dues check with the statementthat he is no longer "a member in good standing under theunion shop provisions of the collective bargaining agree-ments in force and effect between the Union andcontracted companies."14Although Moyles has presented himself regularly sincethe end of July 1971 at Respondent's Houston hiring hall,soliciting referral for shipping employment,it isundisputedthat he has not secured job referral. On January 12,1972-approximately a week before the opening of thehearing in the instant proceeding-Respondent's Houstonhiring hall reissued to Moyles his "B" card, without hispaying any union dues (notwithstanding continued de-mand therefor) and without any sailing time in addition towhat he had had when denied such a "B" card in theinterval since July 1971. I credit Moyles' testimony that atno time15 was he told that he lacked sufficient sailing timeto qualify for a "B" card; that on no occasion material tothis proceeding was he informed that no "B" (or other)card could be issued to him unless he first presented anydocument, such as proof of good health; that at no timematerial to this proceeding was any such documentrequired or requested of him; and that at all times herematerial Respondent was actually in possession of all factssufficient to continue Moyles in "B" seniority status and torequire it to so register and refer him.B.Respondent's Defenses,Discussion and FurtherFindingsIn view of Moyles' testimony concerning occurrences atthe ports of Newark and San Francisco, as describedabove, at Respondent's request in the interest of fairness, Igranted a continuance of about 3 weeks in order to enableRespondent to investigate and contest Moyles' testimony,by deposition or otherwise as it might be advised, expresslyinvitingapplication for appropriate relief under thecircumstances.However, no application was made andwhen the hearing was continued after this prolongedinterval,Respondent failed to contest Moyles' account ofthose events, leavingMoyles' account in those respectsuncontradicted. I creditMoyles' testimony as to whattranspired in those places, as described above.With regard to occurrences at the Port of Houston,Moyles' testimonyis incertain respects controverted byRespondentUnion'sHouston officials,Wilburn andGlidewell; and to a certain extent by its Houston portagent,Drozak,while testifying asGeneralCounsel'sadverse witness.13According to the Union's October 5, 1971, letter, these consist of fivequarters for 1970 and 1971 (it being conceded that Moyles paid, and theUnion accepted and retained, his dues for the first quarter of 1971) plus aninitiation fee of undisclosed nature or amount (Unlike previous demands oftheUnion, the letter expressly states there is no obligation on Moyles inrespect to 1967, 1968, or 1969 dues) It is again reiterated that the extent ofMoyles' union-related financial obligations is not material to the basic issuein this proceeding19Whether or not this is so, as shown below, those provisions could, atany rate in Texas, a "right-to-work" State, have no effect on Moyles'entitlement under the Act to nondiscriminatory job referral without regardtounion status, or upon Respondent's obligation to so refer him foremployment from its exclusive hiring hallThus, Drozak swore that at no time did Moyles ask him(Drozak) to register him for a job. Although I creditMoyles' testimony in this regard, even if Drozak's versionisassumed to be techmcally accurate, this would not beconclusive, since such requests to register for "a job," byMoyles or any other job applicant, would in the usualcourse be made to Respondent's job dispatcher (i.e.,Wilburn) or patrolman (e.g., Glidewell or Perez) on duty ata particular time at its hiring hall. Furthermore, it is to benoted, as will be recalled, that Drozak was under expresswritten orders from Respondent's New York headquarters,through its described telegram or teletype of July 23, thatin view of his allegedly having "refused to pay [union] duesand init[iation] fee at the payoff SS Steee [sic] Maker7-22-71" at the port of Newark, Moyles "is not to beregistered or shipped until cleared by New York." In viewof this July 23 telegram or teletype (which bears anindication of receipt in Houston by July 26), I do not creditDrozak's testimony that on July 28 when Moyles askedhim how much he owed to get his "B" book, Drozak wasunaware that Moyles had dust shipped into New York andhad then come to Houston; even according to Drozak'stestimony, it was this July 23 message from his New Yorkheadquarters which prompted Drozak's telecommunica-tion of July 28 to his New York headquarters requestingprecise details, with the closing admonition that "this isimportant." As has been indicated, Drozak was called byGeneral Counsel as an adverse witness; he testified as thefirstwitness in the case. Despite Respondent's expressreservation of the right to recall Drozak as a witness laterin the case, Drozak was not recalled to contradict Moyles'testimony. Under these circumstances and the record as awhole, including comparative testimonial demeanor asobserved, to the extent of possible inconsistency betweenthe testimony of Moyles and that of Drozak, I credit thatof Moyles as described above.Furtherwith regard to occurrences at the port ofHouston, Respondent's Houston hiring hall dispatcher,Wilburn, testifying at some length, provided an accountdistinguished by its numerous twists and turns. He firsttestified(on direct examination) that he has in factdispatched on both "B" and "C" cards since July 1971,adding that Moyles has not "competed" for any such job.16On cross-examination, after testifying that he shippednonmembers as well as union members out on "B" and"C" cards since July 1971, he was unable to cite a singlespecific instance where a nonmember of the Union wasshipped out on a "B" card.17 He then switched his earliertestimony around by swearing he was unable to rememberwhether he referred anybody out on a "C" card since July15 1 e, other than the described letter of October 5 from Respondent'sNew York headquarters, which was erroneous as shown above16 It would not be surprising if Moyles didnot competefor any such job,since it isMoyles' basic contention thatRespondentdid not permit him toso compete17He laterattempted to take partialrefuge in his claim that the Houstonhiring hall sends all of its records to the Union's New York headquartersAssuming this to be true, it does not satisfactorily explain why those recordswere not procured for this hearing, particularly in view of the described 3-week continuance in the hearing for such apurpose, as well as thefurtherfact that certain of those records were indeed brought by Respondent to thecontinued hearing here SEAFARERSINTERNATIONAL UNION6631971. In response to ensuing questioning designed toattempt to clarify his conflicting testimonial yield, he sworethat he hadnotshipped any nonmember of the Union on a"B" card from August through October 197118; and that hehad no recollection as to whether he had shipped out anyunion member on a "B" card during the same period.19 Hethereupon volunteered that the described July 23, 1971,telecommunication from the Union's New York headquar-ters to Houston, directing "all ports" that Moyles was "notto be registered or shipped until cleared by New York"because of his alleged failure to pay union dues andinitiation fee-which he admitted seeing-was "irrelevanthere because this is Texas." It is nevertheless the undema-ble fact that that telecommunication was received andacted upon by Respondent's Houston hiring hall andofficials so as to deny Moyles job referral for unionmembership-related reasons. Finally, Wilburn testified thatthe "great majority" of seamen shipped through Respon-dent'sHouston hiring hall are members of RespondentUnion. While denying (on cross-examination) any conver-sation with Moyles about registering him for shipment orabout dues,20Wilburn (on redirect examination) claimedto be unable to "remember" whether Moyles was presentat the hiring hall from July through October 1971 seekingreferral.As may be surmised, I was left with a distinctlypoor impression of Wilburn's credibility because of hisunconcealed hostility, arrogant mien, evasiveness, pleas ofallegedlydefectivememory when serving his purpose,contradictions, and demeanor while testifying.Respondent's Houston patrolman and part-time hiringhall dispatcher,Glidewell, testified that on October 30,1971,when Moyles presented himself at the hiring hallcounterwith his seaman's papers for job registrationreferral,he refused to establish "proof of seniority"demanded by Glidewell and that Moyles also failed topresent a discharge slip or clinic card; but Glidewellnevertheless issued to Moyles a "C" registration card. Withregard to this, to begin with, it is to be noted thatGlidewell's testimony is limited to the date October 30 andno other occasion; that it is unclear what "proof ofseniority"was demanded of Moyles, and even moreunclear what could or should have been required of him inview of the fact that the Union had his records and, asshown and found above, was well aware of the facts as tohis seniority, and had even been for over a year and a halfpreviously continuously issuing him "B" cards; that in noway was any indication given or request made to Moyles toshow his last discharge papers (which Moyles had filedwith Respondent's New York headquarters in late Augustor early September in connection with his vacation pay) ora clinic card-a request with which, if made, there is noreason to supposeMoyles could not promptly have18Wilburn attempted to retrieve this on further redirect examination byagreeing, in response to leading questions, that he could not "remember"whether he did19Called by Respondent in surrebuttal, Respondent's Houston portpatrolman and records custodian, Perez, established that its availablerecords for October 26-December 27, 1971, show around 100 seamenreferred and shipped out on "B" cards, 15-20 on "C" cards, and 150 on "A"cards The majority of these were able-bodied seamen, as is Moyles. (Able-bodied ["AB" or "A/B" ] or ordinary [i e, apprentice] seamen work on thedeck and not in the ship's mess )20Primarily because of my di,unctly poor impressions ofWilburn'scomplied, since he had those papers readily available fordisplay if required 21; and that, finally, notwithstandingthese alleged failures on Moyles' part, Glidewell neverthe-less did register Moyles and issue a "C" card to him. Thequestion immediately arises-and is here not satisfactorilyanswered-why, then, was Moyles not issued his usual "B"card as he had been for the previous year and a half? Inattempted explanation,Respondent has produced, andGlidewell refers to, a written directive from Union VicePresidentShepard at its New York headquarters toHouston Port Agent Drozak, dated June 2, 1969, posted ontheHouston hiring hall bulletin board. To be sure, thisstatesthatupon registration certain documents arerequired, including the last discharge papers and cliniccard referred to in Glidewell's testimony. However, this isnot to say that production thereof cannot be waived orpostponed; and I credit Moyles' testimony that he was atno time asked for either of these, which in any event hepossessed for ready display upon request. Furthermore, thedescribed June 2, 1969, directive displayed on Respon-dent'sHouston hiring hall bulletin boardalso requires asone of the "items ... necessary for a man to register" foremployment there, a "Union membership book," with theadmonition that "No one22 is to be registered or shipped if anyof these credentials are lacking unless and until the matter hasbeen cleared by Headquarters. Verification may be made byteletype."23 Glidewell's protestation during cross-examina-tion, that this directive does not apply to "C" registrationsis incredible and rejected; not only does the directive in noway indicate it does not apply to "C" registrations, butclearly all of the reasons for requiring seamen's and healthdocuments (concededly so by Glidewell) would apply alsoto "C" job referrals. Furthermore, the requirement of"Union membership book" as an absolute precondition("No oneis to be registered or shipped" without such) forjob referral, posted on Respondent's Houston hiring hallbulletin board, is perhaps the best proof of Moyles' chargeand General Counsel's contention here-namely, that thisTexas exclusive hiring hall conditions job referral onapplicants' possession of a "Union membership book," indirect and clear violation of the Act. Before leaving thesubject of the testimony of Glidewell-a witness at timesgiven to evasion and openly devoted to promotion ofRespondent's interests and a witness whose testimony wasin part incredible-it is to be noted that at the hearing hedenied having had any conversation with Moyles in July1971.Moyles' overall testimony is, however, consistentwith such a conversation with Glidewell having occurred inearlyAugust, which Glidewell didnotdeny. Finally, Idiscredit as incredible Glidewell's testimony that althoughhe was a dues collector he was nevertheless totally ignorantofMoyles' alleged union-dues indebtedness and never socredibility for reasons set forth in the accompanying text, and my favorabledemeanor impressions of Moyles, I credit Moyles' rebuttal testimony to thecontrary21Respondent's own "Shipping Rules" (G.C Exh 3, p 15), indicate allof such papers may not be strictly required22The words"No one"are emphasized by underlining in the postedletter of June 2, 1969, all other emphasis above is supplied23' The indicated invitation to verify by teletype to New York headquar-terswould, for example, be directly applicable to Moyles' "last discharge,"which, known to the Union of course as shown above, took place there atthe end of July 1971 664DECISIONSOF NATIONALLABOR RELATIONS BOARDmuch as mentioned this subject to him, and that he was notinformed by Houston Port Agent Drozak or anybody elsethatMoyles was "not to be registered or shipped untilcleared by New York," as expressly ordered in the July 23,1971, directive from the Union's New York headquarters.24It is a violation of Section 8(b)(1)(A) and (2) of the Actfor a union operating an exclusive hiring hall to denyreferral for employment to a qualified applicant because heisnot a union member. It is a corollary to this that it islikewise a violation of that section for a union operating anexclusive hiring hall to deny referral for employment toone of its members who is not in good standing because ofnonpayment of union dues. Although in certain States it islawful to require maintenance of union membership orpayment of equivalent dues or charges, by employeeswithin a fixed period of time after entering employmentthrough express provisions to that effect in a collectiveagreement, this would not be true in a so-called "right-to-work" State such as Texas, where under no circumstancesmay the requirement of union membership (or, under theAct, nonmembership) be made a condition of employmentor continued employment.Respondent conceded upon the record at the conclusionof the case that it could not "properly deny Moyles referralfor employment because of any union dues delinquency";and that "any union dues delinquency, if any, by Moyles isirrelevant to the issues here."It is, however, in my opinion, abundantly clear upon therecord, including Respondent's own described documentsas well as Moyles' credited testimony, that it was for thisreason alone-namely, alleged-delinquencies in union duesand other payments, or alleged failure to be "a [union]member in good standing" that Moyles was deniedcontinued "B" card registration and referral upon andsince his return from Vietnam, on or about July 22, 1971,in violation of Section 8(b)(1)(A) and (2) of the Act. It is sofound.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.Seafarers InternationalUnion of North America,Atlantic,Gulf, Lakes&Inland Waters District,AFL-CIO,Respondent herein,at all times here material has been andis a labor organization within the meaning of Section 2(5)of the National Labor Relations Act, as amended2.Isthmian Lines, Inc., at all times here material hasbeen and is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of said Act.3.Assertion of jurisdiction in this proceeding is proper.4.By threatening not to, and by failing and refusing to,appropriately register and refer James Moyles(also knownas James R. Moyles),theCharging Party herein, foremployment through Respondent's exclusive hiring hallfacilities,on and sinceJuly 22,1971, under the circum-stances detailed and found in Section III,supra,because ofthe failure of Moyles to pay certain union dues and otherunion membership-related monetary obligations allegedlydue, Respondent has restrained and coerced Moyles andemployees in the exercise of rights guaranteed in Section 7,thereby violating Section 8(b)(1)(A) of said Act.5.By threatening not to, and by failing and refusing to,appropriately register and refer said Moyles for employ-ment through Respondent's exclusive hiring hall facilities,on and since July 22, 1971, under the circumstancesdetailed and found in Section III,supra,because of thefailure ofMoyles to pay certain union dues and otherunion membership-related monetary obligations allegedlydue, Respondent has attempted to cause and has causedemployers to discriminate againstMoyles and otheremployees in violation of Section 8(a)(3), thereby violatingSection 8(b)(2) of said Act.6.The aforesaid unfair labor practices and each ofthem affect commerce within the meaning of Section 2(6)and (7) of said Act.REMEDYSince, as found,Moyles was wrongfully deprived ofnondiscriminatory opportunity for job referral, at least byimproperly denying him a "B" card for union membership-related reasons as shown, it will be recommended thatRespondent Union be required to cease and desist fromany continuation25 or repetition of such unlawful conduct,and that Respondent be required to take affirmativeactions designed to prevent a repetition. Inasmuch asRespondent's described headquarters directive of June 2,1969, requiring production of a "union membership book"as a precondition to employment registration and referralapparently continues to be posted in Respondent's exclu-sive hiring facilities, such purported requirement should beordered to be deleted and discontinued at once. Respon-dent should also be required to make Moyles whole for anyloss of pay he has suffered through Respondent's unlawfulconduct, by payment to him of the moneys he wouldnormally have earned, less any net earnings and anyproper offsets and deductions which may be due to theUnion, with interest on all of the foregoing, computed inaccordance with principles enunciated inF.W WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co,138NLRB 716. Respondent should also be required tomake Moyles whole for any rights and incidents he wouldhave obtained or accrued from any employment relation-ship improperly foreclosed him through Respondent'sunlawful conduct; and Moyles' seniority for employmentregistration and referral and other purposes should beadjusted so that it will remain unaffected by reason ofRespondent'sunlawful conduct.Cf.Pen and PencilWorkers Union, Local 19593, AFL (Parker Pen Company),91NLRB 883. For all of these purposes Respondentshould be required to make available all records within itspossession or control, Finally, Respondent should also berequired to post an appropriate notice for the ascertain-24After continued questioning on this subject, Glidewell at last-whileNew York headquarters), he again hastily denied having seen or been toldinsisting he had never been "told about it"-reluctantly conceded that heabout ithad indeed "heard about it" since it was "more or less common knowledge25As indicated above, on January 12, 1972, the Union issued Moyles ato everyone" that Moyles had "refused to pay his dues in New York " And,"B" card after he had filed with the NLRB the charge resulting in issuanceafter conceding that he "might have seen it" (1 e , the July 23 teletype fromof the complaint in the instant proceeding SEAFARERSINTERNATIONAL UNION665ment of such matters and the computation ofe suchservices26, since, as shown above, itsNew Yorkheadquar-amounts. to its members and other patrons of its hiringters issues directives (e.g., that ofJuly 23,1971, herein,halls-in this case throughout the country, at all ports itdirected to "all ports") mandating the carrying out by all ofitsport installations of the described discriminatoryzfiCf, e.g,Distract65,Retail Clerks Union(The St John Associates,Inc,practices in violation of the Act.et a!),157 NLRB 615, enfd 375 F 2d 745(C A2),Teamsters,Local 901(Associated Federal Hotels),193 NLRB No 90[Recommended Order omitted from publication.]